
	

113 HR 2347 IH: Representation Fairness Restoration Act
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2347
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Price of Georgia
			 (for himself, Mr. Kline,
			 Mr. McKeon,
			 Mr. Wilson of South Carolina,
			 Mr. Marchant,
			 Mr. Roe of Tennessee,
			 Mr. Guthrie,
			 Mr. DesJarlais,
			 Mr. Rokita,
			 Mr. Bucshon,
			 Mr. Gowdy,
			 Mrs. Roby,
			 Mr. Heck of Nevada,
			 Mr. Bachus,
			 Mr. Westmoreland, and
			 Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the National Labor Relations Act with respect to
		  the criteria for determining employee units appropriate for the purposes of
		  collective bargaining.
	
	
		1.Short titleThis Act may be cited as the
			 Representation Fairness Restoration
			 Act.
		2.Determination of
			 appropriate units for collective bargainingSection 9(b) of the National Labor Relations
			 Act (29 U.S.C. 159(b)) is amended—
			(1)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C);
			(2)by striking The Board shall
			 decide and all that follows through or subdivision
			 thereof: and inserting the following:
				
					(1) In each case, prior to an election, the
			 Board shall determine, in order to assure to employees the fullest freedom in
			 exercising the rights guaranteed by this Act, the unit appropriate for the
			 purposes of collective bargaining. Unless otherwise stated in this Act, and
			 excluding any bargaining unit determination promulgated through rulemaking
			 before August 26, 2011, the unit appropriate for purposes of collective
			 bargaining shall consist of employees that share a sufficient community of
			 interest. In determining whether employees share a sufficient community of
			 interest, the Board shall consider—(A)similarity of wages, benefits, and working
				conditions;
					(B)similarity of
				skills and training;
					(C)centrality of
				management and common supervision;
					(D)extent of
				interchange and frequency of contact between employees;
					(E)integration of the
				work flow and interrelationship of the production process;
					(F)the consistency of
				the unit with the employer’s organizational structure;
					(G)similarity of job
				functions and work; and
					(H)the bargaining
				history in the particular unit and the industry.
					To avoid
				the proliferation or fragmentation of bargaining units, employees shall not be
				excluded from the unit unless the interests of the group seeking a separate
				unit are sufficiently distinct from those of other employees to warrant the
				establishment of a separate unit. Whether additional employees should be
				included in a proposed unit shall be determined based on whether such
				additional employees and proposed unit members share a sufficient community of
				interest, with the sole exception of proposed accretions to an existing unit,
				in which the inclusion of additional employees shall be based on whether such
				additional employees and existing unit members share an overwhelming community
				of interest and the additional employees have little or no separate
				identity.;
				and
			(3)by striking
			 Provided, That the Board and inserting the
			 following:
				
					(2)The
				Board
					.
			
